george c huff petitioner v commissioner of internal revenue respondent docket no filed date claiming to be a bona_fide_resident of the u s virgin islands virgin islands and claiming he was qualified for the gross_income tax exclusion provided by sec_932 p a u s citizen filed territorial income_tax returns with and paid income_tax to the virgin islands bureau of internal rev- enue bir for and years involved p did not file federal_income_tax returns with or pay federal_income_tax to the internal_revenue_service irs for those years p asserts he was a member of nasco corporate finance consultants llc nasco a virgin islands limited_liability_company nasco filed virgin islands partnership returns with the bir for the years involved nasco did not verdate 0ct jun jkt po frm fmt sfmt v files huff sheila huff v commissioner file partnership returns with the irs because p did not file tax returns with the irs for the years at issue r conducted a nonfiler examination r determined that for the years involved p did not qualify for the sec_932 income_tax exclusion and therefore was not excused from his federal tax filing and tax payment obligations r mailed p a notice_of_deficiency p maintains that this case involves a partnership_item and therefore r should have issued a notice of final part- nership administrative adjustment to the tax_matters_partner of nasco pursuant to the procedural rules of the tax equity and fiscal responsibility act of tefra as opposed to issuing p a notice_of_deficiency p posits r’s notice of defi- ciency is invalid and thus he requests the court to dismiss this case for lack of jurisdiction held the procedural rules of tefra do not herein apply in that nasco did not file a partnership return with the irs and nasco is not classi- fied as a partnership for purposes of tefra held further p’s motion to dismiss for lack of jurisdiction will be denied william m sharp lawrence r kemm joseph a diruzzo iii and marjorie rawls roberts for petitioner daniel n price ladd christman brown jr and justin l campolieta for respondent opinion jacobs judge this matter is before the court on peti- tioner’s motion to dismiss for lack of jurisdiction petitioner’s motion the resolution of which turns on whether respondent should have issued a notice of final partnership administra- tive adjustment fpaa to the tax_matters_partner tmp of nasco corporate finance consultants llc nasco pursu- ant to the procedural rules of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite rather than issue as respondent did a notice_of_deficiency to petitioner i petitioner background petitioner is a u s citizen who claims he was a bona_fide_resident of the u s virgin islands virgin islands during for additional background information see 135_tc_461 rev’d 430_fedappx_135 3d cir 135_tc_222 and 135_tc_605 verdate 0ct jun jkt po frm fmt sfmt v files huff sheila united_states tax_court reports and years involved respondent disputes petitioner’s claim petitioner filed territorial income_tax returns with and paid income_tax to the virgin islands bureau of internal revenue bir for each of the years involved petitioner asserts that during the years involved he was a member of nasco which was established under the laws of the virgin islands as a limited_liability_company llc petitioner maintains he qualified for the sec_932 gross_income exclusion for each of the years involved con- sequently he did not file federal_income_tax returns or pay federal_income_tax for those years because he did not file returns with the internal_revenue_service irs respondent conducted a nonfiler examination for the years involved and determined that petitioner did not qualify for the income exclusion under sec_932 on date respondent mailed petitioner a notice_of_deficiency respondent’s primary position in the notice_of_deficiency was that nasco was not a legitimate business_entity and that petitioner was not a partner in nasco rather respondent alleges petitioner used nasco in connection with a tax_avoidance scheme which involved petitioner’s improperly claiming to be a resident of the usvi and superficially recasting us-source income as usvi-source income in order to inappropriately and invalidly claim a tax_credit of under the usvi economic develop- ment program in contrast petitioner asserts that nasco was a valid llc organized under the laws of the virgin islands was rec- ognized as such by the bir and should be respected for fed- eral tax purposes and this case involves a partnership_item and hence respondent should have issued an fpaa to the tmp of nasco pursuant to the procedural rules of tefra as opposed to issuing petitioner a notice_of_deficiency for purposes of petitioner’s motion respondent treats nasco as a legitimate virgin islands business_entity however respondent’s litigating position is that nasco is not a legitimate business_entity we make no determination with respect to the actual status of nasco unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years involved respondent asserts alternate positions in the notice_of_deficiency as each of these alternate positions is a variation of respondent’s primary position we need not discuss them in the con- text of petitioner’s motion verdate 0ct jun jkt po frm fmt sfmt v files huff sheila huff v commissioner ii nasco as noted supra p nasco was organized as a virgin islands llc in this regard the virgin islands government issued a certificate of existence to nasco on date article of nasco’s articles of organization provides no member of the company shall be liable for the debts and obligations of the company under section subsection c of the uniform limited_liability act during each of the years involved nasco had more than members and at least of its members was neither an indi- vidual a c_corporation nor an estate of a deceased person for each of the years involved nasco filed a virgin islands partnership tax_return with the bir iii the virgin islands the virgin islands is an insular area of the united_states it is not part of one of the states or the district of columbia the virgin islands is generally treated as a for- eign country see sec_7701 135_tc_222 and has a mirror_tax system ie the virgin islands uses as its tax law the tax laws of the united_states in this regard u s c sec_1397 provides that the code is to be used by the virgin islands with the words virgin islands being substituted for the words united_states and vice versa the revised version of the code is known as the mirror code virgin islands residents are required to file territorial returns with and pay territorial taxes to the bir mirror code sec_1 a a virgin islands partnerships are required to file territorial partnership returns with the bir pursuant to mirror code sec_6031 the bir does not have its own territorial tax forms rather it uses irs tax forms for reporting purposes thus resident virgin islands individuals file form_1040 u s individual_income_tax_return with the bir virgin islands partner- ships file form_1065 u s return of partnership income with the bir and virgin islands corporations file form_1120 u s_corporation income_tax return with the bir sec_932 coordinates u s and virgin islands income_tax_liability and filing_requirements for individuals who are verdate 0ct jun jkt po frm fmt sfmt v files huff sheila united_states tax_court reports subject_to u s taxation eg u s citizens and residents an individual subject_to u s taxation who is a bona_fide resi- dent of the virgin islands may satisfy his federal_income_tax reporting and payment requirements by filing solely with and paying tax to the bir provided the individual satisfies all of the requirements of sec_932 if the individual fails to satisfy all of the sec_932 requirements he she may be required to file tax returns with and pay tax to both the irs and the bir see s rept no pincite u s c c a n in order to ensure the fair implementation of sec_932 the united_states and the virgin islands entered into an agreement for the exchange of information and mutual assistance with respect to taxes in order to prevent the eva- sion or avoidance of united_states or virgin islands taxes tax implementation agreement between the united_states of america and the virgin islands tia date 1989_1_cb_347 the tia applies to all taxes imposed by the code all taxes imposed by the mirror code and all local_income_taxes imposed by the virgin islands as authorized by the tax_reform_act_of_1986 see id art c b pincite tia article governs the exchange of information between the two governments clause thereof provides that the competent_authorities of the united_states and the virgin islands shall exchange information to admin- ister and enforce their respective tax laws see id art c b pincite tia article b provides that the virgin islands shall routinely supply to the united_states information with respect to audit changes that disclose information of interest to the u s government including among other matters information about the ownership interests of all corporations subject_to virgin islands tax having non-virgin islands- source income and which receive a rebate subsidy or deduc- tion of virgin islands taxes as well as information about any individual subject_to virgin islands tax who has non- virgin islands-source income and who claims for the first in general the united_states taxes u s citizens and alien individuals residing in the united_states on all of their income regardless of the income’s origin ie on their worldwide income see 265_us_47 gross_income for the purpose of calculating taxable_income is defined as all income from whatever source derived sec_61 individuals subject_to u s tax are generally required to file a tax_return if their income exceeds a threshold_amount sec_6012 sec_932 preempts these general rules verdate 0ct jun jkt po frm fmt sfmt v files huff sheila huff v commissioner time to be a virgin islands resident in addition tia article b provides that the virgin islands shall supply to the united_states copies of reports of individual partnership corporate and employment audit changes that disclose information relevant to the united_states id art b c b pincite to this end the tia provides that the bir will permit the irs to examine virgin islands tax returns id app a sec_3_1 c b pincite discussion this court is a court of limited jurisdiction we may exer- cise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 we have jurisdiction to redetermine a deficiency only if a valid notice_of_deficiency is issued by the commissioner and a petition contesting the commis- sioner’s deficiency determination is timely filed by the tax- payer 114_tc_519 petitioner’s motion is premised on petitioner’s assertion that respondent’s notice_of_deficiency is invalid i tefra partnership proceedings partnerships in general do not pay federal income taxes rather they file annual information returns reporting the partners’ distributive shares of the partnership’s income deductions and other tax items sec_701 sec_6031 each partner reports his her respective distributive_share of part- nership income deductions and credits on his her income_tax return secs sec_1_702-1 income_tax regs before the enactment of tefra adjustments of partnership items were determined at the individual partner level resulting judicial resources and inconsistent results between partners to resolve this problem congress enacted tefra which created a single unified procedure for determining the tax treatment of all partnership items pursuant to the procedures of tefra assessments for nonpartnership item adjustments are subject_to deficiency proceedings sec_6212 a whereas the tax treatment of a partnership_item is deter- mined at the partnership level sec_6221 in duplication of administrative and verdate 0ct jun jkt po frm fmt sfmt v files huff sheila united_states tax_court reports sec_761 provides that a ‘partnership’ includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and is not a cor- poration or a_trust or estate sec_6231 provides that except as provided in sec_6031 regarding small partnerships the term ‘partnership’ means any partnership required to file a return under sec_6031 thus an entity falls under the provisions of tefra if the entity is required to file a partnership return see wolf v commissioner tcmemo_1991_212 aff ’d 4_f3d_709 9th cir business entities that are classified as foreign_partnerships for federal tax purposes are generally exempt from filing partnership returns and are not subject_to the provisions of tefra sec_6031 however foreign_partnerships that earn gross_income derived from sources within the united_states or earn gross_income that is effectively connected with the conduct_of_a_trade_or_business within the united_states are required to file partnership returns and therefore are within the purview of tefra sec_6031 ii contentions of the parties petitioner asserts that this case should be dismissed for lack of jurisdiction because respondent failed to follow the procedural rules of tefra petitioner maintains that because nasco filed territorial partnership returns with the bir it in essence filed federal partnership returns with the irs for the years at issue pursuant to sec_6233 consequently petitioner reasons the procedural rules of tefra apply alter- natively petitioner posits that nasco should be classified as a foreign_partnership and was required to file a federal part- nership return for each of the years involved because for such years it had u s -source income or income effectively connected with a u s trade_or_business continuing peti- tioner maintains that the issues raised in respondent’s notice_of_deficiency are in reality partnership items and hence pursuant to the procedural rules of tefra are determined at the partnership level thus petitioner concludes respondent sec_6031 provides that partnerships shall make a return for each taxable_year stating each item_of_gross_income and deduction allowable by subtit a verdate 0ct jun jkt po frm fmt sfmt v files huff sheila huff v commissioner properly should have issued an fpaa to the tmp of nasco rather than as respondent did a notice_of_deficiency to peti- tioner see sec_6223 sec_301_6223_a_-1 proced admin regs solely for purposes of disposing of petitioner’s motion respondent accepts petitioner’s assertion that nasco is a legitimate foreign_business_entity respondent disputes the remainder of petitioner’s assertions maintaining nasco never filed federal partnership returns and if nasco is to be treated as a business_entity it should be classified as a foreign_corporation consequently respondent posits tefra procedures do not apply and the notice_of_deficiency issued to petitioner is valid iii whether filing a partnership return with the bir con- stitutes the filing of a partnership return with the irs nasco timely filed and partnership returns with the bir using form_1065 it did not file partner- ship returns with the irs on date the irs obtained copies of the returns filed by nasco with the bir pursuant to the information sharing provisions of the tia between the united_states and the virgin islands petitioner claims that nasco’s filing of form_1065 with the bir constitutes its filing of a federal partnership return with the irs in this regard petitioner asserts that the virgin islands is not an independent sovereign like a state or a for- eign country but rather is an unincorporated territory of the united_states and as such is an extension of the federal government petitioner’s claim that for tax_return filing purposes the virgin islands is an extension of the federal government is incorrect since courts have noted that the united_states and the virgin islands are distinct taxing jurisdic- tions although the virgin islands income_tax laws arise from an identical statute applicable to each 258_f2d_182 3d cir aff ’g 28_tc_992 see 300_f3d_320 3d cir 994_f2d_140 3d cir 820_f2d_618 3d cir 792_f2d_392 3d cir chi bridge iron co v wheatley f 2d verdate 0ct jun jkt po frm fmt sfmt v files huff sheila united_states tax_court reports 3d cir consistent with this principle courts have held that a notice_of_deficiency issued by the bir cannot be petitioned to the tax_court 258_f2d_182 and a notice_of_deficiency issued by the commis- sioner of internal revenue cannot be petitioned to the u s district_court district of the virgin islands mchenry v commissioner no 10-cv-00021 d v i date order granting motion to dismiss for lack of jurisdiction petitioner next asserts that even if the filing of a return with the bir does not constitute a filing of a return with the irs pursuant to the tia the bir should be treated as an agent of the irs and continuing petitioner posits that because the bir should be deemed an agent of the irs and because the bir forwarded copies of nasco’s partnership returns to the irs the filing of nasco’s virgin islands part- nership return with the bir constitutes the filing of a federal partnership return with the irs we do not agree with peti- tioner’s assertion an agency relationship is defined as the fiduciary rela- tionship that arises when one person a principal mani- fests assent to another person an agent that the agent shall act on the principal’s behalf and subject_to the prin- cipal’s control and the agent manifests assent or otherwise consents so to act restatement agency 3d sec dollar_figure an agency relationship is created when by mutual consent either implied or expressed one party ie the agent agrees to act on behalf of the other ie the principal and be subject_to the principal’s control this consent is gen- erally manifested by statements or actions by the prin- cipal that the agent will act on behalf of the principal the agent’s acceptance of such undertaking and an under- standing by both parties that the principal is to be in control of such undertaking see 2a c j s agency sec_32 the tia does not establish an agency relationship or sup- port the existence of such a relationship between the united_states and the virgin islands or their respective tax depart- ments ie the irs and the bir to the contrary the tia is an agreement between equal parties for the exchange of information and mutual assistance with respect to taxes in order to prevent the evasion or avoidance of united_states or virgin islands taxes tia c b pincite the bir is not under the control of the irs or vice versa verdate 0ct jun jkt po frm fmt sfmt v files huff sheila huff v commissioner finally relying on 82_tc_766 aff ’d 793_f2d_139 6th cir petitioner asserts that the copies of the partnership returns nasco filed with the bir for the years at issue should be treated as nasco’s partnership returns for federal tax purposes we do not agree with petitioner’s assertion in beard we held that within the context of determining the commencement of the period of limitations with respect to the filing of one’s federal_income_tax return the document submitted to the irs will be considered a valid tax_return if the document contains sufficient data to calculate the tax_liability the document purports to be a tax_return there is an honest and reasonable attempt by the filer of the document to satisfy the requirements of the tax law and the filer executes the return under penalties of perjury id pincite petitioner claims that the returns nasco filed with the bir satisfy all four of the aforementioned criteria and thus should be treated as federal partnership returns filed with the irs because first the information on the return filed by nasco is sufficient to cal- culate the tax_liability as nasco used the very form drafted and issued by the service second the form_1065 is by definition a return and claims to be nothing other than a return third a form drafted and issued by the service that taxpayers in turn used must be considered to be an honest and reasonable attempt to satisfy the requirements of the tax law fourth the return was signed under penalties of perjury as the jurat provision was executed petitioner cites 309_us_304 as the seminal case to support his position in germantown trust co the taxpayer filed the wrong form with the irs as its tax_return the supreme court held that the filing constituted a tax_return because the taxpayer filed in good_faith a return from which its tax could be computed thus the underlying issue therein was whether the return filed with the irs constituted a valid_return such is not the case here the issue here is whether the commissioner has adopted these four criteria in determining whether the purported tax_return should be respected as such see internal_revenue_manual pt date verdate 0ct jun jkt po frm fmt sfmt v files huff sheila united_states tax_court reports the filing of a return with the bir constitutes the filing of a return with the irs the returns nasco filed with the bir do not purport to be federal returns as required by criterion of beard nor are those returns an attempt to satisfy the requirements of fed- eral tax law as required by criterion of beard nasco filed its partnership returns with the bir in order to comply with its virgin islands filing obligations as opposed to any obliga- tion under the tax laws of the united_states iv whether nasco is classified as a partnership even though nasco an llc did not file federal partner- ship returns nasco may come under the purview of tefra if it can be classified for federal tax purposes as a partner- ship that is required to file a federal partnership return petitioner takes the position that nasco had a federal part- nership return filing obligation and thus should be classified as a partnership for federal tax purposes on the other hand respondent contends that nasco is a corporation for federal tax purposes and therefore the procedural rules of tefra do not apply business entities are generally classified for federal tax purposes by sec_7701 and the check-the-box_regulations of sec_301_7701-1 through proced admin regs the virgin islands and the businesses estab- lished therein are generally considered foreign for purposes of the code because the virgin islands is not one of the states or the district of columbia see sec_7701 petitioner concedes that nasco is a foreign_entity peti- tioner further concedes that generally the check-the-box_regulations of sec_301_7701-3 proced admin regs would classify nasco as a foreign association_taxable_as_a_corporation because it is a foreign eligible_entity in which all of its owning members have limited_liability and generally in such a situation the provi- the virgin islands classifies business entities with the mirror versions of these sections sec_7701 provides that domestic when applied to a corporation or partnership gen- erally means one created or organized in the united_states under the law of the united_states or one of the states sec_7701 provides that a foreign_corporation or partnership is one that is not domestic sec_7701 provides that the term ‘united states’ when used in a geo- graphical sense includes only the states and the district of columbia a business_entity that is not a corporation as defined in sec_301_7701-2 proced verdate 0ct jun jkt po frm fmt sfmt v files huff sheila huff v commissioner sions of tefra do not apply however petitioner argues that the check-the-box_regulations are superseded by sec_1_932-1 income_tax regs which provides solely for the purpose of determining classification of an eligible_entity under sec_301_7701-3 of this chapter the check-the-box_regulations and under that section as mirrored in the virgin islands an eligible_entity sub- ject to this paragraph h will be classified for both federal and virgin islands tax purposes using the rule that applies to domestic eligible enti- ties thus petitioner posits that although nasco is generally treated as a foreign_entity for purposes of the code for pur- poses of determining whether nasco is a corporation or a partnership the court should treat nasco as a domestic eligible_entity and use the check-the-box_regulations that apply to such entities petitioner reasons that pursuant to sec_301_7701-3 proced admin regs the domestic eligible_entity check-the-box_regulations would clas- sify nasco as a partnership since it is an entity with two or more members we are of the opinion that sec_1 h income_tax regs does not apply to nasco sec_1_932-1 income_tax regs provides that sec_1_932-1 income_tax regs applies to domestic ie u s business entities that are owned in whole or in part by bona_fide residents of the virgin islands or by virgin islands business entities sec_1_932-1 income_tax regs applies sec_1_932-1 income_tax regs to virgin islands business entities that are owned in whole or in part by u s persons other than bona_fide residents of the virgin islands in this case nasco is a virgin islands llc and according to petitioner all of the members of nasco are bona_fide residents of the virgin islands therefore the regu- lations petitioner relies upon do not apply to his situation moreover sec_1_932-1 income_tax regs pro- vides that in the case of an entity created or organized prior admin regs is an eligible_entity and may elect its classification for federal tax purposes sec_301_7701-3 proced admin regs if an eligible_entity does not make an election for fed- eral tax purposes then the regulations provide for default classifications depending on the at- tributes of the eligible_entity a foreign eligible_entity in which all of its owning members have limited_liability as apparently is the case with respect to all of the owning members of nasco is classified by the default rules as an association see sec_301_7701-3 proced admin regs for the definition of limited_liability sec_301_7701-2 proced admin regs provides a list of foreign business entities that are corporations and may not elect their classification in the virgin islands entities that are established as corporations are not eligible entities and may not elect their status verdate 0ct jun jkt po frm fmt sfmt v files huff sheila united_states tax_court reports to date paragraph h of this section will take effect for federal_income_tax purposes or virgin islands income_tax purposes as the case may be as of the first day of the first taxable_year of the entity beginning after date nasco operates on a calendar_year basis hence the first year that the classification rules of sec_1 h income_tax regs would apply is but the years involved are and petitioner argues that the regulations should be applied retroactively regardless of the specific effective date peti- tioner points to the preamble to the temporary_regulation which states to the extent they provide rules under the operative provisions of the code relating to the possession as amended by the act and the act these regulations generally apply to taxable years ending after date the underlying statutory rules however generally apply to taxable years beginning after date accordingly taxpayers may rely upon the guidance provided in these regulations with respect to prior years for which the underlying statutory rules are in effect provided they do so consistently t d 2005_1_cb_1016 we apply a regulation according to its plain or ordinary meaning unless that interpretation would lead to absurd results or another construction is supported by unequivocal evidence of administrative intent philips petroleum co v commissioner 101_tc_78 aff ’d without pub- lished opinion 70_f3d_1282 10th cir sec_1 h iv income_tax regs specifically provides that the classification rules of sec_1_932-1 income_tax regs apply only to tax years beginning after date petitioner does not suggest that the application of the plain meaning of sec_1_932-1 income_tax regs will lead to an absurd result nor does the preamble amount to unequivocal evidence of administrative intent to retroactively apply the default classification rule_of the regulation the preamble discusses how affirmative elections by tax- payers regarding the classification of entities will be treated under the regulation it does not mention taxpayers who allowed their business entities to be classified under the we are mindful that the language of sec_1_932-1t h temporary income_tax regs fed reg date is identical to the language in the final regula- tion and that sec_1_932-1t h iv temporary income_tax regs supra has the same effective date of date as the final_regulation verdate 0ct jun jkt po frm fmt sfmt v files huff sheila huff v commissioner default rules through their own inaction moreover the pre- amble to the temporary_regulation discusses retroactivity regarding the temporary regulation’s general effective date of date sec_1_932-1 income_tax regs has its own specific effective date ie effective for tax years beginning after date as the temporary regulation’s preamble does not mention that effective date it cannot be said that there is unequivocal evidence of administrative intent to retroactively apply the default classification rule consequently sec_1_932-1 income_tax regs does not apply to conclude because nasco did not file a federal partner- ship return and because nasco is classified as a foreign cor- poration for federal tax purposes the tefra procedural rules do not apply consequently we hold that respondent was not required to issue an fpaa and respondent issued a valid notice_of_deficiency consistent with the foregoing peti- tioner’s motion will be denied an appropriate order will be issued f because we conclude that nasco is not classified as a partnership for federal tax pur- poses we need not address the issue of whether nasco has u s -source income or income effec- tively connected to a u s trade_or_business verdate 0ct jun jkt po frm fmt sfmt v files huff sheila
